Citation Nr: 1823200	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating prior to October 13, 2017, in excess of 10 percent for a lumbar back disability with degenerative disc disease (except for the period May 5, 2014, to July 1, 2014, when a temporary total evaluation was assigned for a period of convalescence).   

2.  Entitlement to an increased disability rating from October 13, 2017, in excess of 20 percent for a lumbar back disability with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1973.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, issued in June 2010.  

In January 2018, the RO issued a ratings decision to increase the Veteran's rating to 20 percent from October 13, 2017, but the Veteran expressed continued dissatisfaction in a Post-Remand Brief filed in March 2018.   

In August 2017, the Board remanded the claim to afford the Veteran another VA examination in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In October 2017, VA provided the Veteran a new examination to assess pain on active, passive and weightbearing motion of the lumbar spine, and thus has fulfilled the remand adequately.  Steagall v. West, 11 Vet. App. 268, 270-71 (1998).

In January 2015, the Board remanded the claim to afford the Veteran a more recent VA examination than a November 2011 VA examination.  Examinations in April 2010 and July 2015 measured probative evidence of range of motion and other findings to indicate the Veteran's overall disability picture when tested.  Id.        

In November 2014, the Veteran testified before the Board.  A transcript is of record.

FINDINGS OF FACT

1.  Prior to October 13, 2017, a lumbar back disability with degenerative disc disease was manifested by forward flexion of the thoracolumbar spine more than 60 degrees; a combined lumbar range of motion greater than 120 degrees; and neither ankylosis nor incapacitating episodes manifested having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, nor neurological manifestations not accounted for in other disabilities.

2.  From October 13, 2017, a lumbar back disability with degenerative disc disease is manifested by forward flexion of the thoracolumbar spine of more than 30 degrees; and neither ankylosis nor incapacitating episodes manifested having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, nor neurological manifestations not accounted for in other disabilities.  


CONCLUSIONS OF LAW

1.  Prior to October 13, 2017, the criteria for an initial rating in excess of 10 percent for a lumbar back disability with degenerative disc disease have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).

2.  From October 13, 2017, the criteria for an increased rating in excess of 20 percent for a lumbar back disability with degenerative disc disease have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations potentially apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 
38 U.S.C. § 5107(b);  38 C.F.R. § 4.3. 

Staged ratings must be considered appropriately when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);  see also Powell v. West, 13 Vet. App. 31, 34 (1999);  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It intends to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran has competently testified on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving this appeal.

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined according to 38 C.F.R. § 4.25. However, evaluating the same "disability" or "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

III.  A Lumbar Back Disability with Degenerative Disc Disease (i) Prior to October 13, 2017; and (ii) From October 13, 2017. 

The Veteran seeks a greater initial rating in excess of 10 percent prior to October 13, 2017 for his service-connected a lumbar back disability with degenerative disc disease rated under Diagnostic Code 5242, covering degenerative arthritis of the spine; and in excess of 20 percent from October 13, 2017.    

All spine disabilities that Diagnostic Codes 5235 to 5242 cover are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limited motion.  38 C.F.R. § 4.71a, General Formula.  Under it, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

According to the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees;  extension is zero to 30 degrees;  left and right lateral flexion are zero to 30 degrees;  and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2);  see also Plate V (2017).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

IV.  Analysis

The Veteran underwent multiple VA examinations to assess the degree of disability presented by the service-connected lumbar back disability throughout the rating period including the following:  April 2010, November 2011, July 2015 and October 2017.  

All examinations the Veteran received present probative range of motion information that contribute to describing the Veteran's overall disability picture since they have consistently represented the degree of disability demonstrated, including reporting pain and functional limitations, as also found in the treatment records during the same period.  In addition, the Veteran received regular, continuing treatment for his lumbar spine disability and associated pain at VA medical facilities during the period.  As such, the Board finds the examiners' opinions competent due to their education and training;  and credible due to their experience.  Thus, the Board lends their findings significant probative weight relative to other evidence of record, including the competent and credible lay evidence.  

On VA examination in April 2010, the Veteran demonstrated forward flexion to 90 degrees and a combined range of motion of 240 degrees.  The Veteran reported daily low back pain and spasms not resulting in abnormal gait or spinal contour of any sort, as the examiner noted normal gait, posture, head position and symmetry.  The Veteran reported no incapacitating episodes of spine disease;  but did report using a cane to ambulate.  Nothing indicated spinal curvature such as scoliosis, lumbar lordosis, kyphosis, ankylosis, gibbus, list or lumbar flattening.  On examining the spine's muscles, the examiner found no spasm, atrophy or guarding; nor pain with motion or tenderness.  Muscle tone was normal.  Finally, the examiner noted pain on initial and repetitive motion of the thoracolumbar spine; and that imaging studies confirm degenerative discopathy of the lumbar spine.  The Veteran reported decreased mobility, and problems lifting and carrying things.  The examiner noted no problems grooming, toileting, dressing, bathing, or feeding; but moderate problems traveling, exercising and in chores.  Vertebral fracture was not noted claimed or service connected.        

Following the June 2010 rating decision, the Veteran filed a Statement in Support of Claim to appeal the 10 percent rating in October 2010.  There, he reported steroid injections to manage pain he received over the previous two years, of which no mention was made in the VA examination report of April 2010 in comments on reported pain.  The Board's review of the Veteran's claims file also reveals such injections, for example, as noted in April 2012.  The Board observes the Veteran reported injury to his back moving furniture in July 2010, and a subsequent MRI in August 2010 showing no vertebral fracture.  As such, the Veteran's competent reporting of this pain management strategy is credible and probative of his degree of pain under Deluca.    

In November 2011, the Veteran received another VA examination where he demonstrated forward flexion to 90 degrees (pain beginning at 80 degrees) and a combined range of motion of 235 degrees (pain beginning similarly earlier on each range of motion measured).  Although the Board previously in January 2015 found this examination too old to evaluate the Veterans present disability as of that date, it still contains data relevant to the status of his disability when examined initially since the case has become one of staged ratings.  Pain manifested on forward flexion, and interfered with sitting, standing and/or weight bearing.  The Veteran reported constant pain worsening since his last examination in 2010, and that epidural steroid shots did not help.  He reported no incapacitating episodes, flare ups, guarding or muscle spasm resulting in abnormal gait or spinal contour.  There was no IVDS noted.  As in 2010, the 2011 examiner noted regular use of a cane and no vertebral fracture, while noting pain and limited mobility.    

In March 2012, the Veteran filed a formal Appeal to Board of Veterans' Appeals, again disagreeing with the previous VA examination provided.  The Veteran complained the 2011 VA examiner did not account for how his pain worsens after standing 5-10 minutes, or when walking more than 50 yards, or even when laying down-though it is not apparent this was told to the examiner.  The Veteran reported sometimes awakening at night to take narcotics for pain or sleep in a reclining chair.  Here, the Veteran described that his flexibility would probably change due to the amount of pain he experienced, though while the Veteran is competent to report his pain and its intensity, issues such as determining flexibility or range of motion on pain require medical expertise to evaluate;  and thus his statement on range of motion is not competent and therefore not probative to measuring range of motion for rating purposes.  See Jandreau, supra.    

In July 2015, the Veteran received another VA examination for his lumbar spine disability where he demonstrated forward flexion to 85 degrees and a combined range of motion of 225 degrees.  Beyond range of motion, the Board finds its information recorded reports relevant information of the Veteran's overall disability picture.  Here, the Veteran reported worsening pain in spite of surgery in April 2014, but no flare-ups.  As before, the Veteran reported pain on motion, but the examiner noted no pain with weight bearing.  However, there was reported localized tenderness, though the Veteran ably performed repetitive use testing.  Notably, the Veteran did not answer when asked of flare-ups.  The examiner also noted a diagnosis of IVDS, though nothing in the Veteran's claims file corroborates it, and later, the October 2017 examiner noted no IVDS.  Guarding and spasm were noted, but then indicated as negative during the examination, as was localized tenderness not resulting in abnormal gait or spinal contour.  No ankylosis was noted, and the Veteran reported regularly using a cane, brace and walker on occasion.  Again, there was no vertebral fracture.  As before, some difficulty with prolonged standing and walking was noted, and with lifting and carrying things.     

Lastly, in October 2017, the Veteran received a VA examination for his lumbar back disability.  The examiner explained that because the joint tested is the lumbar spine, having the Veteran test range of motion while standing is in fact during weight bearing; and non-weight bearing testing of the lumbar spine is impractical.  Moreover, while the Veteran again reported pain on testing, there was no evidence found of functional loss due to weakness, fatigue or incoordination.  However, there was evidence that pain on use caused functional loss, and some tenderness to back palpitation, but no physical evidence of when pain started, such as upon muscle spasm appearing in the back.  The examiner noted too that some flare-ups of pain may possibly debilitate the Veteran, though none were reported.  As to managing pain, the Veteran reported Tramadol.  And a June 2017 MRI revealed the Veteran's lumbar spine as unchanged from the prior August 2015 MRI.      

The October 2017 VA examination accomplished range of motion testing as the case of Correia directs, showing active and passive weight bearing ranges as the same.  Forward flexion ended at 40 degrees (90 is normal), and pain was noted on all motions tested.  Extension ended at 10 degrees (30 is normal) with noted pain.  Right and left lateral flexion each ended at 15 degrees (30 is normal).  Right and left lateral rotation ended at 10 and 15 degrees, respectively (30 is normal).  The Veteran was unable to perform repetitive use testing due to painful motion.  

Having reviewed all the evidence, the Board finds that prior to October 13, 2017, a rating in excess of 10 percent is not warranted.  That is, the rating schedule requires forward flexion of the thoracolumbar spine greater than 60 degrees up to 85 degrees; or, muscular spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour.  Specifically, the 2010 and 2011 VA spine examinations affirmatively reflect findings consistent with the RO's initial rating under the relevant diagnostic code, but do not show evidence sufficient to warrant a higher rating of 20 percent, as there is no evidence of forward flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion not greater than 120 degrees; or guarding severe enough to result in abnormal gait or spinal contour.    

In contrast, the October 2017 VA examination shows the Veteran's disability had worsened significantly.  It recorded an initial range of motion of 40 degrees of forward flexion but the full testing was incomplete because of pain on repetitive motion, and thus the Board finds that examination's range of motion results less probative because the full testing could not be completed.  However, combined range of motion of the lumbar spine was not greater than 120 degrees, which shows the limitation more probative when combined with the forward flexion measurement.  Although pain on motion was noted, no ankylosis was noted, and no guarding or muscle spasm noted such that it resulted in an abnormal gait of abnormal spine contour.

After October 13, 2017, a rating in excess of 20 percent is not warranted because the evidence does not show favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less.  No lumbar spine examination indicated the presence of ankylosis or a range of motion for forward flexion less than 30 degrees.

Finally, while a back disability may be rated under the IVDS criteria at 38 C.F.R. 
§ 4.71a (2015), the Veteran's lumbar back disability does not warrant a rating under this criteria.  The medical records do not show incapacitating episodes due to IVDS as defined in the criteria described earlier, though the Veteran testified at his November 2014 hearing that he had experienced six or seven confinements to his bed in the previous year.  The Veteran also testified a doctor prescribed bed rest in approximately 2011, and stated a note of prescription exists.  Here, the Board notes the Veteran's accredited representative has not pointed to any such evidence of record in the Appellant's Post-Remand Brief filed in March 2018, or previous briefs filed;  and the Board sees none on reviewing the record.  The Veteran did report that he rests himself when necessary for symptomatic pain but the record does not reflect that any physician prescribed bedrest, and no examination noted periods of incapacitation as described in the criteria.  Therefore, the record does not support an alternative rating under the IVDS criteria. 

Therefore, the Board finds that the preponderance of evidence is against assigning a rating in excess of 10 percent for a lumbar back disability with degenerative disc disease prior to October 13, 2017; and in excess of 20 percent after October 13, 2017.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5242, 5243 (2017);  see also 38 U.S.C. § 5107;  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an alternative evaluation for the Veteran's lumbar back disability with degenerative disc disease other than that discussed above.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are warranted, as noted in the discussion above, before and after October 13, 2017, as the RO established in its rating decision of January 2018.  See Hart, 21 Vet. App. at 505.  Neither the Veteran nor his representative has raised any other issues concerning the lumbar spine disability, nor has the record raised any reasonably.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar back disability with degenerative disc disease prior to October 13, 2017, is denied.

2.  Entitlement to an increased initial rating in excess of 20 percent for a lumbar back disability with degenerative disc disease from October 13, 2017, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


